DETAILED ACTION
This Office action is in response to the amendment filed on 27 July 2022.  Claims 1-20 are pending in the application.  Claims 6-11 and 15-19 have been withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 12-14, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou et al., US patent 10665581 B1, of record.
With respect to claim 1, Zhou discloses a line (128, fig. 13A); a source structure (73,181,183,110, fig. 13A) on the line (128, fig. 13A); a stack structure (32 and 46, fig. 13A) on the source structure (73,181,183,110, fig. 13A); a first slit structure (76, fig. 13A) penetrating the stack structure (32 and 46, fig. 13A); a contact plug (88, fig. 13A) adjacent to the first slit structure (76, fig. 13A) in a first direction (as shown in figure 13A from 76 to 72 is the first direction); and a second slit structure (72, fig. 13A) penetrating the stack structure (32 and 46, fig. 13A), the second slit structure (72, fig. 13A) being adjacent to the first slit structure (76, fig. 13A) in a second direction (as shown in figure 12B from 72 to 184 as the second direction) intersecting the first direction (as shown in figure 13A from 76 to 72 is the first direction), wherein the contact plug (88, fig. 13A) penetrates the source structure (73,181,183,110, fig. 13A) and is electrically connected to the line (128, fig. 13A), wherein the first slit structure (76, fig. 13A) and the second slit structure (72, fig. 13A) are spaced apart from each other by a first distance (distance from 72 to 184) in the second direction (as shown in figure 12B from 72 to 184 as the second direction), the first slit structure (76, fig. 13A) and the contact plug (88, fig. 13A) are spaced apart from each other by a second distance (distance from 124 to 128, as shown in figure 13B) in the first direction (as shown in figure 13A from 76 to 72 is the first direction), wherein the second distance (distance from 124 to 128, as shown in figure 13B) is longer than the first distance (distance from 72 to 184), and wherein a sidewall of the first slit structure (76, fig. 13A) and a sidewall of the contact plug (88, fig. 13A) face each other.  
With respect to claim 2, Zhou discloses wherein the first slit structure (76, fig. 13A) includes a first penetration part (74, fig. 13A) penetrating the stack structure (32 and 46, fig. 13A) and a first protrusion part (as shown in figure 13A part of 76 and 74 protrude inwardly in the source structure for example layer 73) that protrudes inwardly, through the source structure (73,181,183,110, fig. 13A), towards the contact plug (88, fig. 13A) from a sidewall of the first penetration part (74, fig. 13A).  
With respect to claim 3, Zhou discloses wherein the contact plug (88, fig. 13A) is spaced apart from the first protrusion part (as shown in figure 13A part of 76 and 74 protrude inwardly in the source structure for example layer 73).  
With respect to claim 5, Zhou discloses wherein the first slit structure (76, fig. 13A) and the second slit structure (72, fig. 13A) extend in the first direction (as shown in figure 13A from 76 to 72 is the first direction).  
With respect to claim 12, Zhou discloses wherein the contact plug (88, fig. 13A) is a discharge contact plug (88, fig. 13A).  

With respect to claim 13, Zhou discloses a line (128, fig. 13A); a source structure (73,181,183,110, fig. 13A) on the line (128, fig. 13A); a stack structure (32 and 46, fig. 13A) on the source structure (73,181,183,110, fig. 13A);   a contact plug (88, fig. 13A) penetrating the source structure (73,181,183,110, fig. 13A); and a first slit structure (76, fig. 13A) including a first penetration part (74, fig. 13A) penetrating the stack structure (32 and 46, fig. 13A) and a first protrusion part (as shown in figure 13A part of 76 and 74 protrude inwardly in the source structure for example layer 73) protruding inwardly, through the source structure (73,181,183,110, fig. 13A), towards the contact plug (88, fig. 13A) from a sidewall of the first penetration part (74, fig. 13A) wherein the contact plug (88, fig. 13A) is electrically connected to the line (128, fig. 13A) and is spaced apart from the first protrusion part (as shown in figure 13A part of 76 and 74 protrude inwardly in the source structure for example layer 73), and wherein a sidewall of the first slit structure (76, fig. 13A) and a sidewall of the contact plug (88, fig. 13A) face each other.  
With respect to claim 14, Zhou discloses a second slit structure (72, fig. 13A) penetrating the stack structure (32 and 46, fig. 13A), wherein the first slit structure (76, fig. 13A) and the second slit structure (72, fig. 13A) are spaced apart from each other by a first distance (distance from 72 to 184), the first slit structure (76, fig. 13A) and the contact plug (88, fig. 13A) are spaced apart from each other by a second distance (distance from 124 to 128, as shown in figure 13B), and wherein the second distance (distance from 124 to 128, as shown in figure 13B) is longer than the first distance (distance from 72 to 184).  
With respect to claim 20, Zhou discloses wherein the contact plug (88, fig. 13A) is a discharge contact plug (88, fig. 13A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al., US patent 10,665581 B1, of record.
With respect to claim 4, Zhou discloses wherein the second distance (distance from 124 to 128, as shown in figure 13B) and first distance (distance from 72 to 184) however Zhou did not disclose second distance (distance from 124 to 128, as shown in figure 13B) is twice as long as or more than twice as long as the first distance (distance from 72 to 184).  
However, thickness range would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising therefrom. Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2sd 1934, 1936 (Fed. Cir. 1990).

Response to Arguments
Applicant's arguments filed 27 July 2022 have been fully considered but they are not persuasive. Applicant has argued that Zhou fails to disclose the newly added limitation “wherein a sidewall of the first slit structure and a sidewall of the contact plug face each other. However, the Examiner disagree, since Zhou does disclose this limitation. After further consideration Zhou teaches wherein a sidewall of the first slit structure (76, fig. 13A) and a sidewall of the contact plug (88, fig. 13A) face each other. Therefore, Zhou does teach the current limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822 

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822